BROCK, Chief Judge.
Plaintiff assigns as error the admission of the testimony of defendant’s witnesses J. W. Gaddy and J. B. Brantley concerning the fair market value of defendants’ property after the taking of the easement. Plaintiff argues that neither of these witnesses knew what rights were or were not included in the easement and, therefore, could not have an opinion of the value of the land after the taking of the easement.
At the time of trial, the steel towers had been erected along the right of way. The evidence tended to show that the highest and best use of the property was for residential purposes. The witnesses were aware that the right of way was 68 feet in width and there could be no construction within the right of way. The witnesses were aware that the property immediately affected lay within the municipal limits of the town of Marshville and that water and sewer lines were already in existence along the border of the property. Each of the witnesses was familiar with values of residential property in the area; each had viewed the property with the steel towers in place; and each expressed the opinion that lots in proximity to the steel towers and transmission lines would not be desirable for residences. Whether the witnesses clearly understood to what extent yards or gardens could be cultivated under the transmission lines and within the right of way seems to have very little effect upon their appraisals of the value for residential lots. In any event, appellant did not object to the testimony of the witness Gaddy, and the opinion of the witness Brantley would tend to establish less damages than the opinions of the landowners’ other witnesses. Primarily, the argument made here by appellant relates to the weight to be given the testimony of the witnesses. The weight is for jury determination, and we are confident that counsel for appellant pursued these same arguments with the jury. We find no error in the admission of the testimony.
Plaintiff assigns as error that the witness Phil Gaddy, one of the defendants, was allowed to testify that he had been offered $20,000.00 for four acres of land. Plaintiff argues that the testimony was improper because “no information was received *722relative to the comparison of this property with the property in question.” Counsel for plaintiff closely cross-examined the witness concerning his opinion of the value of the entire tract of land, and, on redirect, the witness stated that an agent of plaintiff offered him $20,000.00 for four acres of this tract of land. Since it was a part of the same tract, there was no comparison to be made. This assignment of error is overruled.
Plaintiff assigns as error that the trial judge did not sufficiently elaborate upon the things the jury might consider as affecting the fair market value of the property. We have reviewed the instructions as a whole and find them to be fair and sufficient.
In our opinion plaintiff had a fair trial, free from prejudicial error.
No error.
Judges Morris and Carson concur.